MEMORANDUM***
In their petition for review, the Lopez-Rodriguez family argued that they had settled expectations of their placement in deportation proceedings rather than removal proceedings if their asylum applications, which were filed before IIRIRA’s effective date of April 1,1997, were denied. Accordingly, they claimed that the application of IIRIRA’s removal provisions to them was impermissibly retroactive. They also argued that because the denial of an asylum application necessarily results in an INS proceeding, their case is distinguishable from Jimenez-Angeles v. Ashcroft, 291 F.3d 594 (9th Cir.2002), and that their placement in removal proceedings violated their due process rights. As the Lopezes concede, however, their arguments are now foreclosed by Vasquez-Zavala v. INS, 324 F.3d 1105 (9th Cir.2003). Accordingly, the Lopezes’ petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.